Citation Nr: 1417622	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-41 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected right knee disability.

2.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

3.  Entitlement to a temporary total rating based upon convalescence following September 2008 right knee surgery.

4.  Entitlement to an initial rating higher than 30 percent for PTSD.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1985, from April 2005 to July 2006, and from November 2006 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) from March 2007, January 2009, and March 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), that respectively granted a noncompensable rating for a right knee disability, denied a temporary total disability rating based upon convalescence following September 2008 right knee surgery, and denied an increased rating for PTSD and a TDIU.  In June 2008, the right knee disability rating was increased from 0 to 10 percent.

In February 2014, the Veteran testified before the Board at a hearing held via videoconference.

The issues of entitlement to an increased rating for a right knee disability and PTSD and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  At his February 2014 hearing, the Veteran requested that his appeal with regard to the issue of entitlement to a temporary total rating based upon convalescence for September 2008 right knee surgery be withdrawn.

2.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran's sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to a temporary total rating based upon convalescence for September 2008 right knee surgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The Veteran's sleep apnea was the result of a disease or injury incurred in or aggravated during his active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2013). 

In October 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to a temporary total rating based upon convalescence following September 2008 right knee surgery, as identified in the September 2009 statement of the case (although it was mischaracterized in the September 2009 statement of the case).  

At his February 2014 hearing, the Veteran, through his representative, and in a written statement, stated that he no longer wished to pursue that claim.  The Board finds that the Veteran's oral statement, transcribed at the hearing, and his accompanying written statement, indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to a temporary total rating based upon convalescence following September 2008 right knee surgery, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to a temporary total rating based upon convalescence following September 2008 right knee surgery is dismissed.

Service Connection

The Veteran contends that his sleep apnea was caused or aggravated by his service-connected right knee disability, stating that following right knee surgery he gained a substantial amount of weight and began suffering from sleep apnea.  Alternatively, he contends that his sleep apnea was caused or aggravated by his periods of active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran service treatment records do not reflect any symptoms or treatment for sleep apnea.

Post-service treatment records reflect that in August 2008, the Veteran underwent a sleep study and was diagnosed with sleep apnea.  

On March 2010 VA psychiatric examination, the Veteran reported that he had developed sleep apnea while in Iraq.  He also reported trouble sleeping, such as increased sleep latency and early morning awakening tied to his PTSD.  After interviewing the Veteran and reviewing the record, the examiner opined that the Veteran developed sleep apnea while serving in Iraq and that his symptoms were directly related to his service trauma, which included witnessing actual deaths and threatened deaths and serious injuries.

On March 2010 VA examination, the Veteran reported that he had trouble staying awake during the daytime due to his sleep apnea.  He used a CPAP machine at night.  He reported gaining weight secondary to his knee surgery.  The examiner found, however, that the records showed a weight gain of 100 pounds over 24 years, rather than since the knee surgery.   Therefore, the examiner did not believe that the Veteran's sleep apnea was caused or aggravated by his right knee disability.  However, after examining and interviewing the Veteran, and reviewing the record, the examiner concluded that the Veteran's sleep apnea had its onset in service.  The examiner explained that the Veteran was diagnosed with sleep apnea just 13 months following separation from service and that it was most likely that the Veteran had symptoms of sleep apnea upon separation from service as it would take at least a month after reporting the symptoms to schedule an appointment for a sleep study. 

In this case, the Board finds that when resolving the benefit of the doubt in favor of the Veteran, the Veteran's sleep apnea was caused or aggravated by his service.  In that regard, despite that there are no records of sleep apnea symptoms or diagnosis in the service treatment records, the Veteran has contended that his sleep apnea symptoms began in service and he is competent to state that he experienced such symptoms.  Moreover, two VA examiners have also concluded that his sleep apnea had its onset in service.  The VA psychiatrist concluded that his symptoms were due to his trauma experiences in service, and the VA physician concluded that the Veteran's sleep apnea symptoms must have begun in service in light of the timeline of scheduling a sleep study and receiving the diagnosis of sleep apnea.  Therefore, both examiners were in agreement that the symptoms began while in service, and both examiners provided adequate rationale for that finding.  Thus, because the competent evidence supports the Veteran's claim, and such evidence is credible and persuasive, the Board finds that service connection for sleep apnea is warranted.  Therefore, discussion as to service connection for sleep apnea on a secondary basis is not necessary, as the claim is granted.


ORDER

The issue of entitlement to a temporary total rating based upon convalescence following September 2008 right knee surgery is dismissed.

Service connection for sleep apnea is granted.


REMAND

Additional development is necessary prior to further disposition of the issues of entitlement to an increased rating for a right knee disability and PTSD and for a TDIU.

First, the Veteran indicated at his February 2014 hearing, and in the record, that he receives Social Security Administration disability benefits.  However, a request for those records has not been made and those records should be obtained on remand.

Next, a review of the record reflects that the most recent VA examinations addressing the severity of the Veteran's PTSD and right knee disability are dated in March 2010, over four years ago.  At his 2014 hearing, the Veteran stated that both disabilities had worsened.  Notably, he has since undergone right knee surgery.  He also contends that these disabilities prevent employment.  On remand, new VA examinations should be obtained in order to determine the current severity of his PTSD and right knee disability, as well as their affects, on his employability.




Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records from the Social Security Administration  pertaining to the Veteran's disability benefits.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his right knee disability.  The examiner should review the claims file.  Any opinion provided should be supported by a full rationale.

The examiner should opine whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected right knee disability renders him unable to secure or follow a substantially gainful occupation.

3.  Schedule the Veteran for a VA examination to ascertain the current severity of his PTSD.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.

The examiner should opine whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.

4.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that his service-connected sleep apnea renders him unable to secure or follow a substantially gainful occupation.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


